DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 8/12/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,798,617 B1 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent:
Application, Claim 1:
A method comprising: 
obtaining, by a user equipment (UE) that has non-low latency traffic associated with a first packet data network session, a notification to create a second packet data network session; 
transmitting, by the UE, a request to create the second packet data network session, wherein the request indicates that the request is for a low latency packet data network session; and obtaining, by the UE, a response by the UE indicating that the second packet data network session is created, wherein the response includes an indication that the second packet data network session is the low latency packet data network session and wherein the response includes at least one traffic packet filter.
Patent, Claim 1:
A method comprising: 
determining offload of low latency traffic of a user equipment (UE) at a mobile network edge, wherein the UE has non-low latency traffic associated with a first packet data network session for an access point name; 
notifying the UE to request creation of a second packet data network session for the access point name; 
selecting, based, at least in part, on a request received from the UE to create the second packet data network session, an edge user plane element to handle the low latency traffic for the second packet data network session, wherein a centralized user plane element handles the non-low latency traffic for the first packet data network session; 
creating the second packet data network session at the selected edge user plane element; and 
notifying the UE that second packet data network session is created.

Claim 2:
The method of claim 1, wherein notifying the UE that the second packet data network session is created comprises providing at least one traffic packet filter to the UE that indicates which traffic the UE is to transmit via the second packet data network session and the first packet data network session.


Claims 2-20 of the Application are transparently found in claims 2-20 of the Patent with obvious word variations and are also rejected. For example,
Claim 2 of the Application corresponds to claim 2 of the Patent;
Claim 3 of the Application corresponds to claim 3 of the Patent;
Claim 4 of the Application corresponds to claim 4 of the Patent;
Claim 5 of the Application corresponds to claim 12 of the Patent;
Claim 6 of the Application corresponds to claim 1 of the Patent;
Claim 7 of the Application corresponds to claim 8 of the Patent;
Claim 8 of the Application corresponds to claim 9 of the Patent;
Claim 9 of the Application corresponds to claim 10 of the Patent;
Claim 10 of the Application corresponds to claim 11 of the Patent;
Claim 11 of the Application corresponds to claim 12 of the Patent;
Claim 12 of the Application corresponds to claim 12 of the Patent;
Claim 13 of the Application corresponds to claim 9 of the Patent;
Claim 14 of the Application corresponds to claim 8 of the Patent;
Claim 15 of the Application corresponds to claim 16 of the Patent;
Claim 16 of the Application corresponds to claim 17 of the Patent;
Claim 17 of the Application corresponds to claim 18 of the Patent;
Claim 18 of the Application corresponds to claim 19 of the Patent;
Claim 19 of the Application corresponds to claim 19 of the Patent; and
Claim 20 of the Application corresponds to claim 16 of the Patent.

Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.          Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 1 recites “a notification to create a second packet data network session”. It is unclear to what a second packet data network session is to be created, since it is also unknown to what the first packet data network session is associated.
     b) Claim 1 recites “transmitting, by the UE, a request to create the second packet data network session”. As described above, it is unclear to what a second packet data network session is to be created, and therefore unclear as to what the request is transmitted.
     c) Claim 1 recites “obtaining, by the UE, a response by the UE indicating that the second packet data network session is created”. It is unclear how the UE can “obtain” a response “by the UE”, since there is no previous limitations describe the UE being in communication with itself.
     d) Claims 2-7, dependent upon claim 1, do not satisfy the deficiencies of the rejected base claim and are also rejected.
     e) Claim 3 recites “response by the UE”. It is unclear how the UE can “obtain” a response “by the UE”, since there is no previous limitations describe the UE being in communication with itself.
      f) Claim 5 recites “the request”. Claim 5 is dependent upon claim 4, and it is therefore unclear if the limitation is referring to “a request” of claim 1 or claim 5. There is insufficient antecedent basis for the limitation within the claim.
     g) Claim 8 recites “a notification to create a second packet data network session”. It is unclear to what a second packet data network session is to be created, since it is also unknown to what the first packet data network session is associated.
     h) Claim 8 recites “transmitting, by the UE, a request to create the second packet data network session”. As described above, it is unclear to what a second packet data network session is to be created, and therefore unclear as to what the request is transmitted.
     i) Claim 8 recites “obtaining, by the UE, a response by the UE indicating that the second packet data network session is created”. It is unclear how the UE can “obtain” a response “by the UE”, since there is no previous limitations describe the UE being in communication with itself. 
     j) Claims 9-14, dependent upon claim 8, do not satisfy the deficiencies of the rejected base claim and are also rejected.
     k) Claim 10 recites “response by the UE”. It is unclear how the UE can “obtain” a response “by the UE”, since there is no previous limitations describe the UE being in communication with itself.
     l) Claim 12 recites “the request”. Claim 12 is dependent upon claim 11, and it is therefore unclear if the limitation is referring to “a request” of claim 11 or claim 8. There is insufficient antecedent basis for the limitation within the claim.
     m) Claim 15 recites “a notification to create a second packet data network session”. It is unclear to what a second packet data network session is to be created, since it is also unknown to what the first packet data network session is associated.
     n) Claim 15 recites “transmitting, by the UE, a request to create the second packet data network session”. As described above, it is unclear to what a second packet data network session is to be created, and therefore unclear as to what the request is transmitted.
     o) Claim 15 recites “obtaining, by the UE, a response by the UE indicating that the second packet data network session is created”. It is unclear how the UE can “obtain” a response “by the UE”, since there is no previous limitations describe the UE being in communication with itself.
     p) Claims 16-20, dependent upon claim 15, do not satisfy the deficiencies of the rejected base claim and are also rejected.
     q) Claim 17 recites “response by the UE”. It is unclear how the UE can “obtain” a response “by the UE”, since there is no previous limitations describe the UE being in communication with itself.
      r) Claim 19 recites “the request”. Claim 19 is dependent upon claim 18, and it is therefore unclear if the limitation is referring to “a request” of claim 15 or claim 18. There is insufficient antecedent basis for the limitation within the claim.

Claim Rejections - 35 USC § 102
10.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.         Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2020/0170003 A1 to Kim et al. (hereinafter “Kim”).
          Regarding Claim 1, Kim discloses a method comprising: 
     obtaining, by a user equipment (UE) that has non-low latency traffic associated with a first packet data network session, a notification to create a second packet data network session (Kim: [0063] - terminal 101 is made aware of a network connection event to establish a PDN session. See also [0050-0055] describing types of application that require low latency and applications that require no latency.); 
     transmitting, by the UE, a request to create the second packet data network session, wherein the request indicates that the request is for a low latency packet data network session (Kim: [0063-0075] – terminal 101 is operable to transmit a request two PDN sessions, depending on at least latency requirements of the application, when selecting a bearer. See also [0076-0080]. In [0084-0086], Kim describes the mapping of bearers to the particular type of latency low/high application.); and 
     obtaining, by the UE, a response by the UE indicating that the second packet data network session is created, wherein the response includes an indication that the second packet data network session is the low latency packet data network session and wherein the response includes at least one traffic packet filter (Kim: [0095-0096] – terminal 101 receives a response for establishment of a) the first PDN session, b) the second PDN session, c) both the first and second PDN sessions, or d) partial first or second PDN session(s), wherein the response includes the configured attribute (filter) information.).
            Regarding Claim 2, Kim discloses the method of Claim 1, further comprising:   
     transmitting, by the UE, one or more packets via the first packet data network session or the second packet data network session based on the at least one traffic packet filter (Kim: [0063-0075] – terminal 101 is operable to transmit a request two PDN sessions, depending on at least latency requirements of the application, when selecting a bearer. Examiner notes transmission and reception of packets upon establishment of a PDN session is suggested in at least [0006] by the communication of “data”. See also [0076-0080]. In [0084-0086], Kim describes the mapping of bearers to the particular type of latency low/high application.). 
            Regarding Claim 3, Kim discloses the method of Claim 1, wherein the response by the UE includes a protocol configuration options information element that indicates that the second packet data network session is the low latency packet data network session (Kim: [0085-0091] – corresponds to identifying protocol configuration attributes in the request/response for session establishment, including low latency identification.).
            Regarding Claim 7, Kim discloses the method of Claim 1, wherein the notification obtained by the UE to create the second packet data network session is included in an update bearer request message (Kim: [0026-0029] – corresponds to updating a bearer as per PDN session establishment, if requested. See also [0064-0066].).

            Claims 8-10 and 14, directed to an article of manufacture embodiment of claims 1-3 and 7, recite similar features as claims 1-3 and 7, respectively, and are therefore rejected upon the same grounds as claims 1-3 and 7. Please see above rejections of claims 1-3 and 7. Kim further discloses the media in at least [0171].
            Claims 15-17, directed to an apparatus embodiment of claims 1-3, recites similar features as claims 1-3, respectively, and are therefore rejected upon the same grounds as claims 1-3. Please see above rejections of claims 1-3.            

Allowable Subject Matter
13.         Claims 4-6, 11-13, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
14.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

15.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 27, 2022